Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to request of confining examination filed 3/4/2022. Claims 1-26 remain pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
101 claim eligibility
In response: Claim 1 (similarly, claims 9, 21 and 26) is amended to include additional elements “the sensor data includes status data indicative of uptime for the one or more devices” and “the dimensional-reduction model has a decoder portion and an encoder portion”, “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored”. Additional elements do not add sufficiently more. The claim limitation that the sensor data includes status data indicative of uptime for the one or more devices is construed as a data collection activity and “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored” are well-understood (MPEP 2106.05(d)).
Suggestion: The claims may be amended to describe the autoencoder including hardware-implemented nodes to execute subsequent anomaly detection steps.

103 prior art rejection: Regarding references of record fail to teach the claim amendment “the sensor data includes status data indicative of uptime for the one or more devices” and “the dimensional-reduction model has a decoder portion and an encoder portion”, “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored” in claim 1 (similarly, claims 9, 21 and 26)
In response: Reference Mehner discloses “the sensor data includes status data indicative of uptime for the one or more devices”. The timestamp, uptime or downtime appear to be common measurements in monitoring of device status. Reference Sun discloses “the dimensional-reduction model has a decoder portion and an encoder portion”, “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored” as previously discussed. 
Suggestions: Claim 1 (similarly, claims 9, 21 and 26) may be amended to specify the structure of the autoencoder to be non-monotonic, not-mirror-symmetry and a phrase describing that ‘the node count of the output layer of the decoder is greater than a corresponding count of nodes for each layer of the encoder and the decoder’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:
Step 1: The claim is directed a system comprising components.
Step 2a, prong 1: The claim recites an abstract idea. The step to determine a reconstruction error indicating a difference between the input data and the output data and perform a comparison of the reconstruction error to an anomaly detection criterion, as broadly recited, falls under the category mental processing. 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements include a generic interface for data I/O and a processor to perform the generic computing functions (MPEP 2106.05(f)). Additional elements includes providing input and obtaining output data. The step of receiving sensor data and obtaining output data are insignificant extra pre- and post- solution activities. Additional elements further include “the sensor data includes status data indicative of uptime for the one or more devices” and “the dimensional-reduction model has a decoder portion and an encoder portion”, “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored”. The collection of the uptime data is a data collection activity. The relationships of the decoders and encoders describe a mathematical model. Inclusion of an abstract model does not improve functioning of a computer (MPEP 2106.05(a)). These steps do not lead to effect a state transformation of a particular article (MPEP 2106.05(c)).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The interface and the generic I/O are WURC. Additional elements, taken individually or in ordered combination do not add significantly more. Therefore, claim 1 is not eligible.
Claim 9 recites a method. The discussion of claim 1 is incorporated herein. Claim 9 is not eligible.
Claim 21 recites a computer readable storage hardware device storing instructions that, when executed, cause a computer to perform the steps of claim 1. The discussion of claim 1 is incorporated herein. Claim 21 is not eligible.
Claim 26: Step 1: The claim recites a process. Step 2a, prong 1: The claim recited an abstract idea. The steps determining fall under the category of mental processing.
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements an interface and a processor are sued to perform generic I/O and computer functions and do not improve the computer functioning nd effect a state transformation of an article. Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The interface and the processor to perform generic I/O and computing functions respectively are WURC. Additional elements, taken individually or in ordered combination do not add significantly more. Claim 26 is not eligible.
Dependent claims comprising further additional elements to limit the scope of independent claims: Claim 2 includes signal transmission, claim 3 includes maintenance action, claim 5 includes sensor identification of properties, claim 6 includes sensor measurements and claim 7 includes information of times with devices being distinct from the processor. Those additional steps are WURC. Claim 8 includes details of configuration and claims 18-20, 22-24 include constraints on the layers and nodes of the abstract model. Claims 4, 10, 13, 17 and 25 include collection of different types of data. Claims 11 and 12 include a constraint on the error. Claims 14-16 and 24 include information or actions based on output. Those actions are well understood. The addional elements from dependent claims do not add significantly more. Dependent claims are not considered to be eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-16, 18, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Servajean et al. (US 20200210782), hereinafter Servajean, in view of Mehner (US 10594716), hereinafter Mehner, further in view of Sun et al. (“Learning a good representation with unsymmetrical auto-encoder”, Neural Comput & Applic, 2016, pp 1361--1367), hereinafter Sun. 

1.    A computer system comprising:
an interface to receive sensor data indicative of operation of one or more devices from a sensor distinct from the interface, Servajean: [0020], [0021], Fig 1-2, an I/O interface to devices for receiving sensor data from sensors or detectors); and a processor (Servajean: e.g., Fig 1, a CPU) configured to:
provide input data based on the sensor data to a dimensional-reduction model,Servajean: [0025], providing the time series to an autoencoder or [0006], providing communication characteristics data to an autoencoder, where an autoencoder interprets a dimensional-reduction model); 
obtain output data from the dimensional-reduction model responsive to the input data (Servajean: [0006], outputting from the autoencoder a probabilistic description of reconstruction error);
determine a reconstruction error indicating a difference between the input data and the output data (Servajean: [0032], the distance from the comparison of reconstruction error interprets a difference between the input data and the output data);
perform a comparison of the reconstruction error to an anomaly detection criterion (Servajean: [0032], Fig 2, comparing the differences based on the reconstruction error with a threshold); and
generate an anomaly detection output for the one or more devices based on a result of the comparison. (Servajean: [0031], [0032], Fig 2, block 224, 226, identifying and reporting an anomaly based on comparison for devices).
	 Servajean does not expressly disclose, but Mehner discloses “status data indicative of uptime for the one or more devices” in “the sensor data includes status data indicative of uptime for the one or more devices” (Mehner: e.g., col 9, lines 55-60, monitoring a security device status including the uptime). The parameters, such as, uptime, downtime, timestamp, addresses, are common in monitoring device status and CPU performance. It would have been obvious for one of ordinary skill in the art, having Servajean and Mehner before the filing date, to combine Mehner with Servajean improves the performance of the probabilistic model for the anomaly detection framework of Servajean.
Combination of Servajean and Mehner does not expressly disclose, but Sun discloses “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored” (Sun: e.g., page 1364, Fig 1, the encoder and decoder, where the structure of the autoencoder can be asymmetric). It would have been obvious for one of ordinary skill in the art, having Sun before the effective filing date, to combine Sun with the extended Servajean to improve the accuracy in analysis of the data clusters and generation of reconstruction error, a desired feature of anomaly detection in Servajean.
2.    The computer system of claim 1, wherein the processor is further configured to send a control signal to the one or more devices based on the anomaly detection output (Servajean: e.g., [0031], [0032], actions taken to the devices of the computer network in response to the anomaly).
3.    The computer system of claim 1, wherein the processor is further configured to schedule a maintenance action for the one or more devices based on the anomaly detection output, wherein the maintenance action includes shutting down the one or more devices, changing one or more operational parameters of the one or more devices, restarting the one or more devices, resetting the one or more devices, or a combination thereof (Servajean: e.g., [0032], reactive action to be taken in response to the detected anomaly, where disconnecting devices interprets shutting down the one or more devices).
4.    The computer system of claim 1, wherein the status data includes timestamped sensor readings acquired by the sensor (Servajean: e.g., Abstract, time series), wherein the timestamped sensor readings are indicative of the uptime (Mehner: e.g., col 9, lines 55-60, the monitored status of security devices including the uptime).
5. The computer system of claim 1, wherein the sensor data identifies a physical property associated with operation of the one or more devices (Servajean: e.g., [0032], identification of devices involved triggered by anomaly).
6. The computer system of claim 1, wherein sensor data includes temperature data, pressure data, rotation rate data, vibration data, power level data, or a combination thereof (Mehner: e.g., col 8, lines 41-43, temperature).
8.    The computer system of claim 1, wherein the decoder portion includes a plurality of layers arranged from a latent-space layer toward an output layer, and wherein each layer closer to the latent-space layer has a count of nodes that is less than or equal to a count of nodes of each layer that is closer to the output layer (Sun: e.g., page 1364, Fig 1, where layers are arranged from l3 toward the output layer, where the number of nodes of layers  from l4 are less than or equal to that of the next layer closer to the output and where l3 is an example of a latent-space layer).
9. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. 
10.    The method of claim 9, wherein the sensor data includes real-time data from one or more sensors coupled to or associated with the one or more devices (Mehner: e.g., col 6, lines 29-30, real-time capture)
11.    The method of claim 9, wherein the anomaly detection output is generated responsive to a determination that the reconstruction error is greater than a threshold specified by the anomaly detection criterion (Servajean: e.g., [0032], exceeding a threshold).
13.    The method of claim 9, wherein the status data includes timestamped sensor readings acquired by the sensor (Servajean: e.g., Abstract, time series), wherein the timestamped sensor readings are indicative of the uptime (Mehner: e.g., col 9, lines 55-60, the monitored status of security devices including the uptime).
14.    The method of claim 9, further comprising sending the anomaly detection output to a computer system to cause the computer system to update a maintenance schedule associated with the one or more devices based on detection of anomalous operation of the one or more devices (Servajean: e.g., [0032], the triggered reactive actions in response to detected anomalies).
15.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to change one or more operational parameters of the at least one device (Servajean: e.g., [0032], preventing a device from communication in response to the detected anomalous communications).
16.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to cause the at least one device to shut down, restart, or reset (Servajean: e.g., [0032], disconnecting a device).
18.    The method of claim 9, wherein a count of layers of the encoder portion is not equal to a count of layers of the decoder portion (Sun: e.g., Abstract, a UAE).
21. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. Servajean discloses a computer readable storage hardware device (e.g., Fig 1). In addition, the claim does not comprise wherein the decoder portion and the encoder portion are not mirrored.
22. The computer-readable storage hardware device of claim 21, wherein the decoder portion and the encoder portion are not mirrored (Sun: Fig 1, unsymmetrical structure of encoder and decoder).
23. The computer-readable storage hardware device of claim 21, wherein the dimensional-reduction model includes at least a first layer having a first count of nodes, a second layer having a second count of nodes, and a third layer having a third count of nodes, wherein the second layer is disposed between the first layer and the third layer, and wherein the second count of nodes is greater than the first count of nodes and the second count of nodes is greater than the third count of nodes, wherein the dimensional-reduction model comprises a latent-space layer between the encoder portion and the decoder portion, wherein the first layer, the second layer, and the third layer are layers of the encoder portion, and wherein layers of the encoder portion do not mirror layers of the decoder portion (Sun: e.g., page 1364, Fig 1, the input, l1 and l2, corresponding to the first, second and third layer, respectively, with l1 having the greatest node count, are layers of an encoder portion, l3 is of a latent space and l4 is of an decoder portion, where the unsymmetrical structure interprets layers of the encoder portion do not mirror layers of the decoder portion). 
24.    The computer-readable storage device of claim 21, wherein the decoder portion and the encoder portion are mirrored (Sun: e.g., page 1364, col 1, par 3, the symmetrical structure of the encoder and decoder).
25.    The computer-readable storage hardware device of claim 21, wherein the status data includes timestamped sensor readings acquired by the sensor (Servajean: e.g., Abstract, time series), wherein the timestamped sensor readings are indicative of the uptime (Mehner: e.g., col 9, lines 55-60, the monitored status of security devices including the uptime).
26. A method comprising:
obtaining, at a processor of a computing device via an interface, sensor data associated with operation of one or more devices from a sensor distinct from the interface
Servajean: [0020], [0021], Fig 1-2, obtaining sensor or detector data at the computing network system, block 200, via an I/O interface for devices to receive sensor data at Fig 1, a CPU, [0032], identification of devices involved in anomalous communications);
determining, at the processor of and based on the sensor data, reconstruction error of a dimensional-reduction model, Servajean: [0020], [0021], Fig 1-2, [0026], identifying a set of reconstruction error, [0025], providing the time series to an autoencoder or [0006], providing communication characteristics data to an autoencoder, where an autoencoder interprets a dimensional-reduction model); and 
determining, at the processor, whether the sensor data is indicative of anomalous operation of the one or more devices based on the reconstruction error (Servajean: [0032], determining whether anomaly is detected for devices with the communication characteristics data based on the distance from the comparison of reconstruction error).
Servajean does not expressly disclose, but Mehner discloses “status data indicative of uptime for the one or more devices” in “the sensor data includes status data indicative of uptime for the one or more devices” (Mehner: e.g., col 9, lines 55-60, monitoring a security device status including the uptime). The parameters, such as, uptime, downtime, timestamp, addresses, are common in monitoring device status and CPU performance. It would have been obvious for one of ordinary skill in the art, having Servajean and Mehner before the filing date, to combine Mehner with Servajean improves the performance of the probabilistic model for the anomaly detection framework of Servajean.
Combination of Servajean and Mehner does not expressly disclose, but Sun discloses “the dimensional-reduction model has a decoder portion and an encoder portion” and “the decoder portion and the encoder portion are not mirrored” (Sun: e.g., page 1364, Fig 1, the encoder and decoder, where the structure of the autoencoder can be asymmetric). It would have been obvious for one of ordinary skill in the art, having Sun before the effective filing date, to combine Sun with the extended Servajean to improve the accuracy in analysis of the data clusters and generation of reconstruction error, a desired feature of anomaly detection in Servajean.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Servajean, in view of Mehner and Sun, further in view of Ben Kimon et al. (US 20200210849), hereinafter BenKimon.
12.    The method of claim 9, combination of Servajean and Sun does not expressly disclose, but BenKimon discloses “wherein the anomaly detection output is generated responsive to a determination that an average value based on the reconstruction error is greater than a threshold specified by the anomaly detection criterion” (BenKimon: e.g., [0035], determining the reconstruction error threshold based on an average of reconstruction differences). It would have been obvious for one of ordinary skill in the art, having BenKimon before the effective filing data to combine BenKimon with the extended Servajean to improve the accuracy and effectiveness of the anomaly detection model in Servajean.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Mehner and Sun, further in view of Charte et al. (“A practical tutorial on autoencoders for nonlinear feature fusion: Taxonomy, models, software and guidelines”, Information Fusion, 2019, pp 78-96), hereinafter Charte.
19.    The method of claim 9, wherein the encoder portion includes a plurality of layers, and wherein a count of node per layer monotonical decreases from an input layer toward a latent-space layer (Charte: e.g., page 82, Fig 4 (c), the left side of the under-complete autoencoder structure interprets the encoder portion includes a plurality of layers, and wherein a count of node per layer monotonical decreases from an input layer toward a latent-space layer).
Nonetheless, monotonically decreasing dimension of layers towards the latent layer in an encoder is common in autoencoder.  It would have been obvious for one of ordinary skill in the art, having Charte before the effective filing data to combine Charte with the extended Servajean for anomaly detection in Servajean.  
20.    The method of claim 9, wherein the decoder portion includes a plurality of layers, and wherein a count of node per layer monotonical increases from a latent-space layer toward an output layer (Charte: e.g., page 82, Fig 4 (c), the left side of the under-complete autoencoder structure interprets the decoder portion includes a plurality of layers, and wherein a count of node per layer monotonical increases from a latent-space layer toward an output layer).
Nonetheless, monotonically increasing dimension of layers towards the output in a decoder is common in autoencoder.  It would have been obvious for one of ordinary skill in the art, having Charte before the effective filing data to combine Charte with the extended Servajean for anomaly detection in Servajean.
 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Mehner and Sun, further in view of Bertolina et al. (US 20200396795), hereinafter Bertolina.
7. The computer system of claim 1, combination of Servajean, Mehner and Sun does not expressly disclose, but Bertolina discloses further comprising receiving device data indicating one or more times when the one or more devices were operational, wherein the one or more devices are distinct from the processor (Bertolina: e.g., [0010], collecting data at different times, where Fig 2, the walking-device is distinct from the central processing unit). It would have been obvious for one of ordinary skill in the art, having Bertolina before the filing date, to combine Bertolina with Servajean because the event records is useful to network activity monitoring in Servajean.
17.The method of claim 9, combination of Servajean, Mehner and Sun does not expressly disclose, but Bertolina discloses wherein the status data further includes data indicative of downtime for the one or more devices (Bertolina: e.g., [0010], collecting downtime data). Nonetheless, monitoring of the uptime and downtime is common in analysis of processor performance. It would have been obvious for one of ordinary skill in the art, having Bertolina before the filing date, to combine Bertolina with Servajean because the downtime records are useful to network activity monitoring in Servajean.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Lo et al. (US 20050278703) teaches collecting time series from monitored release for statistical analysis of performance, including downtime and uptime, for network infrastructure and thus, the concept of claim amendment in claim1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI WU CHANG/Primary Examiner, Art Unit 2124                                                                                                                                                                                                        May 24, 2022